DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title recites a generic cell balancing and does not recite the inventive concept found in the independent claim regarding execution frequency and deterioration.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Baba [US 2015/0244189].
With respect to claim 1, Baba discloses a cell balance control device [figs. 1], comprising: an execution section that executes cell balance control of a battery including a plurality of battery cells [abstract, cells 21-23]; and an execution condition setting section that variably sets an execution condition of the cell balance control [figs. 3-4; par. 0028, i.e. balance circuit 3 operates to correct a voltage imbalance state] so as to increase an execution frequency of the cell balance control in accordance with deterioration of the battery [par. 0056-0060; the worse the balance gets is equated to a deterioration of the battery (i.e. internal resistance increasing leads to larger variation and more frequent need for balancing), see also par. 0009-0011 that explicitly states the advantage of this invention is to use less energy/less activation frequency when the batteries are good since the frequency increases as the battery become bad/deteriorates].

With respect to claim 4, Baba further discloses wherein the execution condition setting section variably sets the execution condition of the cell balance control based on an internal resistance of the battery [par. 0009-0011 and par. 0057; the balance is variable performed based on how bad/if a battery is “bad” or “worse”; buildup of internal resistance over time due to cycling is routine knowledge to the person with ordinary skill and therefore the determination of a battery being “bad” is equated to an internal resistance being high/higher which results in Baba’s increased frequency of balancing due to a battery being bad equating to an increased frequency of balancing being based on an internal resistance of the battery as a direct result].

With respect to claim 5, Baba further discloses wherein the execution condition setting section variably sets the execution condition of the cell balance control based on a frequency of reaching an Fig. 4; also see par. 0066-0068, the frequency of the balancing operated is directly correlated with the frequency of reaching the upper limit threshold/overshoot voltage, i.e. as the overshoot frequency increases so does the balancing operation].

With respect to claim 6, Bab further discloses a cell balance control system [fig. 1], comprising: a battery [2] including a plurality of battery cells [21-23]; a cell balance circuit that equalizes voltage values of the plurality of battery cells [3]; and the cell balance control device according to claim 1 that executes cell balance control by controlling the cell balance circuit [see detailed rejection above of claim 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba [US 2015/0244189] as applied above.
With respect to claim 2, Baba further discloses the execution condition is a threshold value used in comparison with a measured value relating to a voltage of the battery and the execution section executes the cell balance control in a case where the measured value is equal to or larger than the threshold value [par. 0054-0059], but fails to explicitly disclose the execution condition setting section reduces the threshold value as the deterioration of the battery progresses. However, Baba discloses the par. 0058] as it relates to the voltage value. The function of reducing the target threshold value (equated to an overshoot to monitor if a battery is good/bad) as the deterioration increases in order to increase the execution frequency performs the same function and result as Baba’s method of changing the frequency by monitoring the voltage overshoot and using a predetermined threshold to determine the battery voltage overshoot/balancing offset and therefore it would be obvious to a person having ordinary skill in the art to modify Baba to adjust/reduce a threshold in order to increase the balancing frequency as the battery deteriorates/become bad since the resultant threshold would be found without undue experimentation and without any unexpected results. As Baba suggests in paragraph [0058], using a moving/adjustable voltage threshold would allow for an alternate, perhaps cheaper/simpler circuitry design, by using an analog threshold design as compared to the active monitoring to the overshoot.  

With respect to claim 3, Baba further discloses wherein the measured value is a difference value between a maximum voltage value and a minimum voltage value of voltage values of each of the battery cells [see fig. 3, the overshoot voltage value that triggers the balancing is between a maximum and minimum value, see also par. 0054-0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859